Appleton, C. J.
’The presiding Justice found "that the defendant corporation was incorporated under the laws of the State of New York, and has a place of business in that State.” It does not appear that any inhabitants of Maine are members. When a corporation is created by the laws of a State, the legal presumption is that its members are citizens of the State in which alone the corporate body has a legal existence. A suit by or against such corporation, in its corporate name, must be presumed to be a suit by or against citizens of the State creating the corporation; and no averment or evidence to the contrary is admissible, for the purpose of withdrawing the suit from the jurisdiction of a Court of the United States. Ohio & Mississippi Railroad Co. v. Wheeler, 1 Black., 286. There is nothing disproving or tending to disprove the legal presumption that the members of the defendant corporation are citizens of the State of New York.
The amount sued for exceeds five hundred dollars. The plaintiffs are citizens of this State. The defendant corporation, in the absence of proof to the contrary, is presumed to be composed of citizens of New York.
The case, as presented, is, therefore, within the Judiciary Act of the United States, approved Sept. 24, 1789, c. 30, § 12. The defendants claim the right to remove the suit, and have filed the petition and given the surety required by the statute. In such case the removal is matter of right, which a Judge of a State Court cannot prevent. Gordon v. Longest, 16 Pet., 97.
The only grounds of objection to the removal of the cause arise from the statute of this State, (E. S., c. 49, § 39,) which is as follows : — "The word foreign, when used herein, designates companies not incorporated by the Legislature of this State. Every person authorized by any foreign fire insurance company to advertise as its agent, or to receive and forward proposals for insurance, shall be deemed its *421agent. Such company, insuring property by their agent, shall give him instructions in writing, signed and sworn to by the president and secretary thereof, to accept service of all lawful processes against the company; and shall therein consent and engage that all such service, duly made upon such agent, shall be legal, and give to the Courts of this State like jurisdiction, and have like effect as if the company tad existed and been duly served with process in this State. '* * * And service upon the agent shall be deemed sufficient service upon the principal.”
The State of Maine had an unquestioned right to impose upon foreign corporations the conditions prescribed by § 39. A judgment recovered in the courts of this State, when service was made according to its provisions, would be entitled to full faith and credit. LaFayette Insurance Co. v. French, 18 How., (U. S.,) 404.
The defendant corporation having complied with the statute of the State, seeks to remove this suit, of which due service has been made, to the courts of the United States, and the statute of this State has been interposed as preventing this removal. It is claimed that the defendant is estopped to remove his suit.
The jurisdiction of the courts of the United States depend upon the Constitution, and the Acts of Congress passed in conformity with its provisions.
Parties cannot, by any agreements, confer jurisdiction where it is not given by Act of Congress. When so given, they cannot oust the courts of the United States of the jurisdiction conferred upon them. Nor can the States by any legislative act limit or enlarge the jurisdiction as conferred by Congress.
But the Act in question does not limit or restrict the jurisdiction of the courts of the United States. It does not do so in terms. Nor does it by implication. The object of the Act was to prevent foreign corporations acting in this State, unless they would submit to its jurisdiction so far as to be sued within its limits. It was not to exclude *422the courts of the United States, but enable our citizens to enforce their claims here without resorting to another jurisdiction. To do this, it provides how service of any writ or process may be made, — and, being made, the courts of the State have jurisdiction. Being served, and the parties being before the Court, all the incidents to a suit where one of the parties is a citizen of another State attach. The service thus " made is declared to be legal, and is declared sufficient service upon the principal.” It has " the like effect as if the company had existed and been duly served with process in this State.” That is, the party defendant is rightly in Court. If the action is not removed, judgment may be rendered. If removed, then judgment is to be rendered in the Court to which the removal is made. But there is nothing prohibitory of removal or infringing upon the jurisdiction of the courts of the United States.

Exceptions sustained.

Cutting, Walton, Bareows and Danforth, JJ., concurred.
Dickerson, J., dissented.